3. Human rights situation in the Philippines
The next item is the debate on six motions for resolutions on the Philippines.
author. - (DE) Madam President, by means of this resolution today, we are giving expression to our significant anxiety regarding the increasing number of political assassinations which have been committed over recent years in the Philippines. The human rights organisation, Karapatan, has recorded 839 cases of summary executions since 2001. All the victims were individuals who had given their support to matters of concern facing the Filipino people: farmers fighting for their land, workers and trade union leaders who are standing up for fair wages and better working conditions, and committed members of the clergy.
Arbitrary executions, omnipresent political repression, growing militarisation and the fact that perpetrators from paramilitary and military units are exempt from punishment and protected have, unfortunately, become a government trademark. For a long time, foreign countries have looked away. As far as the International Court of Justice in The Hague is concerned, ignorance and a misjudgment of the situation are just as responsible for the fact that foreign countries have turned a blind eye for a long time as the approval given by the USA which the government in Manila could, and can continue, to rely on.
We condemn the rough and systematic violations of citizens' rights, the abductions, the disappearances and political assassinations. We firmly call on the State authorities in the Philippines to carry out the necessary inquiries and to bring those responsible to justice. We call on the State authorities to ratify the UN Convention on abduction by force and to enact the implementing provisions. All these steps are required as the first step in de-escalation so that, in a few weeks, halfway democratic elections can be guaranteed.
author. - Madam President, the human rights situation in the Philippines is bad and it is getting worse. Reports of extrajudicial killings, illegal detentions, torture, threats and harassment of politicians, trade unionists, students, religious and human rights workers are received with increasing frequency by international human rights organisations.
The Government of the Philippines appears unable, and at many times unwilling, to proceed with the necessary determination, both in investigating these human rights violations and in prosecuting the perpetrators vigorously and effectively. In this motion for a resolution we wish to express our grave concern to the Philippines Government at the sorry and worrisome state of affairs in their country. At the same time, we want to send a strong signal that the EU will not stand idle and watch the human rights situation continuing to deteriorate in the Philippines. We will take the necessary measures if matters do not follow a remedial course as soon as possible.
author. - (DE) Madam President, in his report dated 22 March to the UN Human Rights Council, the UN's special rapporteur, Mr Philip Alston, explained in unequivocal terms what these summary executions in the Philippines are all about. As has been formulated in the joint resolution, victims of these summary executions include members of opposition parties, the clergy, trade union leaders, farmers, journalists, lawyers, human rights activists and so on, as well as witnesses of other summary murders who were accused by government representatives of being a front for illegally armed groups.
The Arroyo Government bears a high degree of responsibility for over 800 political assassinations since he came to power in 2001. Within the framework of so-called counterinsurgency, the Filipino army and police also resort to ways of committing political assassinations. In a chapter of the report entitled Orders of Battle, in the light of documents held by the Armed Forces of the Philippines, it is clearly shown that summary executions are an army and police strategy. This report, on which basis the Armed Forces of the Philippines act, and which is also frequently implemented by the Filipino National Police, makes provision for a military fight against political opponents.
Now, the Conservative group obviously wishes to strike any reference 'to the role played by the armed forces in these murders' from the joint resolution. This is nothing short of scandalous. This would not only amount to a slap in the face for the United Nations and its special rapporteur, but also a slap in the face for the victims and their friends and family. In the UN special rapporteur's report, the following must also be emphasised: 'Newspapers carry almost daily reports of senior military officials urging that such groups be neutralised and calling upon the populace to recognise that to support their candidates in the upcoming elections would be to support the enemy.' That leaves nothing to be desired in terms of clarity and I ask that the passage mentioned not be deleted from the resolution so that this House sends out a clear signal.
author. - (ES) Madam President, on the eve of important elections - the local and legislative elections in the Philippines - it is appropriate and timely that we should be discussing some of that country's main problems, in particular the worrying escalation of extrajudicial crimes and assassinations - now more than 800 since President Arroyo took power in the archipelago in 2001 - the huge majority of which have so far gone unpunished.
The current situation shows a clear pattern of political assassinations in the Philippines, and we must therefore call upon the government in Manila to take the appropriate measures with a view to putting an end to the threats and harassment against members of the opposition, journalists, farm workers calling for their rights to be respected within the context of the agrarian reform under way, human rights activists and even witnesses in trials of their victimisers.
Various human rights organisations - such as Food First Information and Action Network (FIAN) - have for a long time been warning, for example, of the non-implementation of national agrarian reform programmes, which means that many landowners are refusing to hand land over to the farmers. The climate of violence linked to this situation has now led to the assassination of at least 38 campesino leaders.
We should welcome the fact that the President has committed herself to the principle of 'zero tolerance' in the face of human rights violations, but their scale demands much more ambitious actions, particularly in view of the fact that various national and international reports directly implicate parts of the army and the police in those violations. Notable amongst these reports are the statements by the UN Human Rights Council's Special Rapporteur on Extrajudicial, Summary or Arbitrary Executions, Philip Alston, and by the Melo Commission.
The situation is particularly alarming in the Bontoc peninsula, where hundreds of farmers are facing many cases of harassment and physical violence perpetrated by private armed groups.
Finally, I believe that it is important to take note of the work carried out by the negotiation panel of the peace process as well as the government's announcement that complete self-determination for the people of Mindanao would be guaranteed.
Furthermore, I must once again express the reservations of many of us about the inclusion of certain groups - such as the Ejercito del Nuevo Pueblo - on the European Union's list of terrorist groups, since that does not contribute to future peace negotiations but rather hinders them.
As requested by various international organisations and institutions defending and promoting human rights, we hope that this urgent resolution will help to persuade the Philippines Government to take a much firmer position in the fight against political murders and to guarantee the safety of the people under threat, in particular farmers and political and human rights activists.
author. - (DE) Madam President, in two weeks, elections will be held in the Philippines. The risk is rising that internal political conflicts will escalate. Since 2006, as has been mentioned by my fellow Members, journalists, human rights activists, lawyers, farmers and priests have been murdered. What is unclear is who the perpetrators are. It is clear, however, that the murders always follow the same pattern. The authorities are incapable of conducting investigations with sufficient thoroughness. The judicial system is overloaded, under funded and inefficient. The number of convictions is so low that one can almost already talk about a climate of impunity.
President Arroyo and his government are aware of the seriousness of the situation. A special police task force and the independent Melo Commission were set up. Their recommendations resulted in the State President ordering the strengthening of the investigation and prosecution processes, the establishment of special courts and, finally, the creation of witness protection programmes as well. In February, the UN's special rapporteur, Mr Philip Alston, was able to question those responsible and affected extensively. I side with his demand that accusations regarding the involvement of elements of the military or individuals in the army should be examined. The European Union should offer both technical support and support in terms of personnel to enable these murders to be cleared up and the justice system to be improved in a sustainable manner.
author. - (PL) Madam President, the situation in the Philippines is a cause for great concern. In two weeks, elections will be held there. This will, in part, involve the election of new senators. Unfortunately, the situation in the Philippines is once again such that, while in other countries elections celebrate democracy to some extent and are refreshing even if they create tensions, the Philippine press are only writing about how many people will die and how violent the forthcoming elections will be. This has been happening for over half a year, and is something that I have been following closely. It is a bad omen for that country.
I visited the Philippines this year and tried to become acquainted with the situation. I would like to say that in the Philippines the voice of the European Union is listened to very carefully and it is a good thing that our Parliament is very critical of any violence which may accompany the political process. We should clearly ask the government of the Philippines to intensify efforts to ensure that political killings cease to be a constant part of the election campaign in that country. Unfortunately, it is a very extreme example of the political landscape in that beautiful country, which deserves to live in democracy, as we do. I am pleased that there are so many Members in the European Parliament who share this view and support our joint declaration.
on behalf of the PPE-DE Group. - Madam President, Gloria Arroyo's succession to the Philippines Presidency after former President Estrada's impeachment trial on corruption charges, and her eventual election in May 2004, have brought some improvements to the country, particularly in terms of security. The Government of the Philippines has degraded the military effectiveness of Islamist terrorists in the south-east, and negotiated a peace accord with one group and an ongoing ceasefire with another. However, for some time, sadly there has been a series of murky extrajudicial killings, allegedly carried out by the security forces. The government rightly recognised this as a very serious matter and ordered appropriate investigations.
This resulted in a series of recommendations this February from Justice Melo's independent commission, set up specifically to address this issue, followed by a six-point government-endorsed plan to stop further human rights abuses and end the existing climate of impunity. I warmly welcome this approach, and in particular the setting-up of a dedicated police task force, Usig, to bring those in authority who have ordered human rights violations to eventual justice.
Madam President, the Philippines have ratified the key, international human rights covenants and conventions. The government of the Philippines respects its citizens' human rights in principle. A further positive note is the abolition of the death penalty in June 2006. The EU has worked towards this time and again.
Nevertheless, there is cause for alarm. In 2006, the killings and abductions of journalists, left-wing political activists, civil rights activists and Church representatives increased significantly throughout the entire country. The opposition has provided reports of executions without court proceedings and holds the government and its security apparatus responsible. At the very least, the government is accused of failing to resolve crimes with the necessary vigour. For its part, the government rejects these accusations and suspects, at least in part, purges within the militant left-wing camp.
The most prominent recent victim was Bishop Alberto Ramento, who was extremely critical of the government. His murder was already described as having been cleared up the very day it had been committed. It was alleged to have been a robbery with murder committed by a youth. Grave doubts were expressed by Mr Ramento's cohorts and criticism made of the inadequate and unprofessional preservation of evidence.
Shortly before starting out on his European trip in the summer of 2006, President Arroyo appointed a Commission chaired by the former Supreme Court judge, José Melo, to investigate the murders of politically active government critics. The Melo Commission report was published in February 2007 in the face of massive public pressure. This report confirmed the accusation surrounding a lack of readiness to produce clarifying evidence and apportioned primary responsibility to the armed forces. An investigation by UN special rapporteur Alston has reached the same conclusion.
The EU has repeatedly addressed the Philippines on this problem in an unequivocal manner through its embassies in the country and political meetings within the framework of the human rights dialogue. On the strength of this, and under public pressure from active Filipino civil society, the government gave a public presentation of the measures taken hitherto, acknowledged its shortcomings and asked the EU for support in establishing special courts and special public prosecutors' offices, in consolidating witness protection, strengthening the technical and forensic capabilities of the security forces and in consolidating consciousness on the part of the security forces in observing human rights.
At the invitation of the Filipino Government, an EU mission is currently in the country examining the conditions for this request. Furthermore, the national Human Rights Commission and civil society should be strengthened with a view to observing the situation. In addition to the killings and abductions of critics of the regime and government, serious accusations are being levelled in the Philippines concerning torture, the disappearance of individuals, unlawful detention, human trafficking and the abuse of women and children. Above all in the military conflict with various Communist and separatist rebel groups, and in the fight against terrorism, human rights violations are regularly committed by the police and the military and acts of violence also committed by members of extremist groups.
Madam President, the European Commission follows developments in the Philippines very closely. In recent high-level contacts - including the meeting between President Barroso and President Arroyo last September, and between Commissioner Ferrero-Waldner and Foreign Minister Romulo in March - we have encouraged the Filipino authorities to advance their economic and social reforms, but expressed grave concern about the sharp increase in extrajudicial killings. We also made clear our support for the peace process in Mindanao.
Our primary concern is that the extrajudicial killings should stop and that the crimes which have been committed should be properly investigated and the perpetrators duly prosecuted, building on the conclusions of the reports of Senior Judge Melo and Professor Alston.
The Commission, together with Member States, is therefore responding positively to a request from the Filipino Government to provide technical support for investigations. Because the areas in which support has been requested are quite diverse, we are preparing a needs-assessment mission with Member State and Commission participation, which will visit the Philippines in May for direct discussions with the authorities and other interested groups, including civil society. The Commission is funding the majority of the costs of the mission and has played a lead role in its preparation.
The findings of this mission should provide a basis on which the EU can mobilise effective support for the investigations. Naturally, we will seek to work in close coordination with the UN rapporteur for extrajudicial killings, Professor Alston. I am very glad that Parliament has signalled its support. We must continue to encourage the authorities to make sure that the investigations are adequately carried out and that the perpetrators are brought to justice in a timely manner.
The Commission considers that progress is being made in the Mindanao peace process. A formal peace agreement may not be too far away. At present, we are giving substantial indirect support through assistance for rural development and health and improvement of livelihoods. We have signalled that we are willing to give important direct assistance when the parties are closer to signature of a formal peace agreement.
As regards the other insurgency involving the NPA, we should continue to encourage the Filipino authorities to re-open peace talks and allow those who are willing to abandon the gun for politics to do so, while ensuring that the new security legislation is implemented in full respect for human rights.
That concludes the debate.
The vote will be taken shortly.
Madam President, before we proceed to the votes I would like very briefly to raise a point of order. On behalf of my group, I recognise and welcome the fact that for the first time in the urgency debates we have enjoyed the involvement and contribution of the Council.
(Applause)
I hope that this positive precedent will continue. It is extremely welcome and I know that the German delegation in particular has worked hard to ensure that it would happen. I thank the Council for being here, and I hope it will continue.
Thank you, and thanks too to Mr Nooke.